 
[logo.jpg]

 
EZ Pay® Distributorship Agreement


This Agreement is made and entered into in Hoofddorp, as of this 3 day of
October, 2007, between Octavian International Ltd EUR, a company registered in
England, located at Bury House, 1-3 Bury Street, Guildford, Surrey GU2 4AW,
England (hereinafter the term “Distributor” as used in this Agreement) and
IGT-Europe B.V., a Dutch corporation, located at Bijlmermeerstraat 30, 2131 HC
Hoofddorp, The Netherlands (hereinafter the term “IGT” as used in this
Agreement).
 
1. IT IS AGREED AS FOLLOWS:


A. Grant of Territory and Marketing Privileges


Subject to the terms and conditions set forth in this Agreement, IGT grants to
Distributor a non-exclusive and non-transferable license without sub-licensure
rights, to purchase for resale, sell, promote the sale of, and distribute IGT
Systems Products and such system related Parts (both are defined below in
paragraph 1.B), lawfully approved for sale to customers which are authorized
operators of gaming equipment under applicable law (“Customers”) of Distributor
at licensed gaming establishments (“Locations”) in the Territory which is
defined as follows:


Territory shall mean =  as per the Territory attachment


In no event is Distributor authorized to distribute IGT Systems Products or
Parts, outside of, or which are to be operated outside of, the Territory.
Jurisdictions included in the Territory may only be amended by written consent
of both parties.


B. IGT Systems Products and Parts


Under the terms of this Agreement, the Distributor shall be entitled to
distribute, for use by Locations in the Territory, IGT systems and any system
related components, including but not limited to, software, hardware and
peripherals, which are characterized by IGT, in its sole discretion, as being
part of the IGT EZ Pay® (“EZ Pay®”) and IGT EZ Pay® IVS (“IVS”) ticket-in
ticket-out systems, (collectively “IGT Systems Products”).


All agreements entered into by Distributor and Customers for the initial sale of
EZ Pay® or IVS system, shall be in the form required by IGT (“EZ Pay® Pricing
Proposal”). For each EZ Pay® Pricing Proposal entered into by Distributor and
Customer for the sale of EZ Pay® or IVS, Distributor shall require Customer to
also agree to the IGT EZ Pay® Software License and Maintenance Agreement (“EZ
Pay® Maintenance Agreement”), which is calculated based on the sale of EZ Pay®
and IVS Application Software (“EZ Pay® Software”).


Any IGT Systems Products, which are sold or provided to Distributor after the
initial Go Live (as defined in 1.G), including but not limited to, hardware and
peripherals, shall be considered Parts, as used throughout this Agreement. 

- 1 -

--------------------------------------------------------------------------------


 
[logo.jpg]
 
C. Specific Reservation
 
The non-exclusive license granted to Distributor shall not preclude IGT in any
way from carrying out any and all business transactions in the Territory
directly, indirectly or through other distributors with any gaming operator IGT
chooses, including but not limited to, the sale and distribution of IGT Systems
Products and Parts. In such instances, Distributor shall not be entitled to, nor
receive, any commission, discount or referral fee for any such sale of IGT
Systems Products or Parts. The services and support, if any, to be provided by
Distributor in each such instance shall be the subject of separate negotiation.
 


D. Acceptance


Distributor hereby accepts the non-exclusive and non-transferable license to
sell, distribute and promote IGT Systems Products and Parts in the Territory as
limited and provided for under this Agreement and further agrees to use its
reasonable efforts in selling and distributing IGT Systems Products and Parts in
the Territory. Further, so long as this Agreement is in effect, Distributor
agrees that neither it nor any affiliate of Distributor, or any shareholder of
Distributor, shall anywhere in the world, directly or indirectly, sell, solicit
orders to sell, lease, promote the sale of or otherwise deal in EZ Pay® and IVS,
related equipment, parts, subassemblies or systems manufactured or sold by any
other manufacturer or supplier of gaming equipment, including but not limited to
the following: Aristocrat, Alliance Gaming/MCC, Atronic/MIS/Grips, WMS Gaming,
Inc., Spielo Manufacturing, Inc., Gtech Corporation, Sigma Game, Inc., SiP,
ENSICO, Advansys, United Gaming Limited or Konami Gaming Inc or any affiliate or
subsidiary related to such companies.



 
i.
As used in this Agreement, “affiliate” shall mean any company or entity of which
a party directly or through a subsidiary or parent, holding company or
otherwise, owns or controls ten percent (10%) or more of the outstanding equity,
or other ownership interest, or which a party has the power, directly or
indirectly, to direct or cause the direction of the management or policies of
such company or entity.




ii.
Distributor represents and warrants: that it is a corporation in good standing
and duly authorized to enter into this Agreement and perform its obligations
under this Agreement pursuant to its corporate charter and bylaws and pursuant
to the laws of its jurisdiction of incorporation and of the Territory; that its
entry into and performance of its obligations under this Agreement will not
violate, conflict with or result in any breach of or default under any other
Agreement or obligation of Distributor or any affiliate of Distributor.



E. Term


Except as provided in paragraph 9, this Agreement shall have an initial term of
three (3) years commencing on the execution date of this Agreement. The term of
this Agreement shall be extended for up to a maximum of three (3) additional
three (3) year terms (the “Renewal Terms”) upon written agreement between IGT
and Distributor thirty (30) days prior to the expiration of the then remaining
term of this Agreement. 


- 2 -

--------------------------------------------------------------------------------


 
[logo.jpg]

F. Standard System Specifications


IGT agrees that all IGT Systems Products provided under this Agreement shall
conform to the specifications of gaming systems licensed by the appropriate
licensing agency, when possible, for the destination within the Territory. Any
change of or addition to any specifications of the IGT Systems Products or Parts
by Distributor shall only be made at the prior approval of IGT and pursuant to
changes authorized by said appropriate governmental agency. Any change required
by governmental authority having responsibility for the licensure or approval of
gaming systems shall be reviewed by IGT on a case-by-case basis, and IGT, in its
sole discretion, may or may not choose to implement any such change. Any changes
implemented by IGT which were required by the governmental authorities for the
entire Territory, shall be deemed a standard specification to be implemented by
Distributor and IGT on a going-forward basis. Any change thus required in IGT
Systems Products or Parts thereafter purchased by Distributor shall be made by
IGT and shall be deemed to require a change, as specifically designated by IGT
in its sole discretion, to IGT standard pricing for IGT Systems Products and
Parts (collectively “IGT-Europe B.V. List Price”) otherwise applicable.


Any change thus required in IGT Systems Products previously purchased and
delivered to Distributor shall be made by IGT at Distributor's cost, including
the cost of retrofit parts or elements to be provided by IGT unless such change
is specifically required to correct a design flaw which is covered by the
warranty set forth in paragraph 1.G or is required by IGT to be made only to new
inventory then held by Distributor, in which case the cost shall be IGT's.


The timing of the delivery of any changes or additions to IGT Systems Products
and Parts will be at the sole discretion of IGT.


Any inventions or improvements, whether patentable or not, and any know how
relating to any IGT Systems Products or Parts developed or invented by employees
or agents of Distributor shall be disclosed by Distributor to IGT within thirty
(30) days of discovery. All such inventions, improvements and know how shall
belong to IGT and Distributor agrees to assign all such inventions, improvements
and know how to IGT forthwith. Distributor shall cooperate with IGT, at IGT’s
expense, in securing any and all patents hereunder. In addition, any works
subject to copyright protection developed by Distributor relating to any IGT
Systems Products or Parts shall be considered “works made for hire” under 17
U.S.C. 102 of the United States. In the event it is determined that the work is
not a “work made for hire”, Distributor shall immediately upon such
determination assign to IGT all right, title and interest in and to the work.


No rights, including, but not limited to rights under any patent, trademark,
copyright, or trade secret owned by IGT are hereby granted, other than those
rights specifically provided for hereunder.


G. IGT Limited Warranty


IGT WARRANTS THAT FOR A PERIOD OF NINETY (90) DAYS FOLLOWING GO LIVE, AS DEFINED
later in this paragraph, THE IGT SYSTEMS PRODUCTS WILL WORK ACCORDING TO
PUBLISHED SPECIFICATIONS. IN THE EVENT OF A DEFECT DURING THIS PERIOD, IGT WILL
RESTORE THE HARDWARE OR EZ PAY® SOFTWARE, WHICHEVER APPLIES, TO GOOD WORKING
CONDITION BY ADJUSTMENT, REPAIR OR REPLACEMENT, AT IGT’S OPTION. “Go Live” or
“Live Operation” shall mean the point in time when the Customer begins to
operate the IGT Systems Products in a Location for patrons of the Customer.

- 3 -

--------------------------------------------------------------------------------


 
[logo.jpg]
 
EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, THE SYSTEMS PRODUCTS, PARTS
AND ALL EZ PAY® SOFTWARE, HARDWARE AND SERVICES PROVIDED PURSUANT TO THIS
AGREEMENT ARE PROVIDED ON AN “AS IS” BASIS, WITHOUT ANY REPRESENTATIONS,
WARRANTIES OR CONDITIONS OF ANY KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT
NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT. NO AFFIRMATION OF FACT, INCLUDING BUT
NOT LIMITED TO STATEMENTS REGARDING SUITABILITY FOR USE OR PERFORMANCE OF THE EZ
PAY® SOFTWARE SHALL BE DEEMED TO BE A WARRANTY OR GUARANTY OF IGT AS LICENSOR,
OR OTHERWISE, FOR ANY PURPOSE.


THIS WARRANTY IS AT ALL TIMES SUBJECT TO THE NORMAL AND PROPER USE OF THE IGT
SYSTEMS PRODUCTS IN ACCORDANCE WITH PUBLISHED SPECIFICATIONS AND INSTRUCTIONS.
THE WARRANTY SHALL BE NULL AND VOID TO THE EXTENT ANY FAILURES OR DEFECTS ARE
CAUSED BY: (A) ANY UNAUTHORIZED MODIFICATION, ALTERATION, OR REVISION OF ALL OR
ANY PORTION OF THE IGT SYSTEMS PRODUCTS OR PARTS; OR (B) A PROBLEM OR ERROR DUE
TO CUSTOMER’S OWN SOFTWARE OR HARDWARE OR THIRD PARTY SOFTWARE OR HARDWARE.


The ninety (90) day warranty period for EZ Pay® Software licensed on a per-game
basis will begin at the latter of: (i) Go Live; or (ii) the point in time after
the respective EZ Pay® Software component has been approved for installation by
the applicable regulatory agency and has been installed such that the software
component is ready for use by the Customer’s patrons. Subsequent installation or
licensing of such EZ Pay® Software for additional games will not receive a
warranty period. 


H. Limitation of Liability



 
i.
The warranties and remedies provided in paragraph 1.G. are Distributor’s sole
and exclusive remedies.




 
ii.
IN NO EVENT SHALL IGT BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF PROFITS) WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER LEGAL THEORY, EVEN IF IGT WAS ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.




 
iii.
If any disclaimer of warranty or limitation of liability is found to be unlawful
or inapplicable, or to have failed its essential purpose, IGT’s liability shall
in any event be limited to the amount paid by Distributor for the specific unit
of product that caused such liability.


- 4 -

--------------------------------------------------------------------------------


 
[logo.jpg]
 

 
iv.
IGT is willing to sell IGT Systems Products and Parts to Distributor only in
consideration of and in reliance upon the provisions contained herein limiting
IGT’s liability. Such provisions constitute an essential part of the bargain
underlying this Agreement and have been reflected in the pricing under paragraph
I below for IGT Systems Products and Parts supplied under this Agreement and
other consideration agreed upon by the parties.




 
v.
In no event shall the liability of IGT or Distributor under this Agreement or
under any EZ Pay® Maintenance Agreement or otherwise, exceed the IGT-Europe B.V.
List Price and Additional Charges (if any) stated in the EZ Pay® Pricing
Proposals relating to IGT Systems Products and Parts supplied under this
Agreement.




 
vi.
IGT shall not in any way be liable for any losses, injuries or damages which
Distributor may be subject to or incur as a result of any activities in
connection with this Agreement.




 
vii.
Distributor will defend and indemnify IGT from and against all liability and
claims caused by the negligence or malfeasance of Distributor under this
Agreement and the EZ Pay® Maintenance Agreement.



I. Price / Payment – IGT Systems Products/Parts – EZ Pay® Maintenance Agreement 


The IGT-Europe B.V. List Price provides pricing for all IGT Systems Products
available for sale in the Territory to Distributor’s Customers. IGT-Europe B.V.
List Price may be changed by IGT at anytime



 
i.
IGT shall sell to Distributor the IGT Systems Products which have, prior to the
time of Customer order, been approved by IGT and available for sale in the
Territory, as follows:



EZ Pay® Software at IGT-Europe B.V. List Price minus fifty percent (50%)
Additional charges, if any are necessary, shall be agreed upon by both parties
and reflected in the EZ Pay® Pricing Proposal or related order.


Any components, including hardware, peripherals, Parts and other related items,
exclusive of any software, as defined solely by IGT, used for or in combination
with, EZ Pay® or IVS at IGT-Europe B.V. List Price, minus twenty percent (20%),
Additional Charges, if any are necessary, shall be agreed upon by both parties
and reflected in the EZ Pay® Pricing Proposal or related order.



ii.
Unless otherwise stated in an EZ Pay® Pricing Proposal, EZ Pay® Maintenance
Agreements shall be charged at an annual rate of twenty percent (20%) of the
total value of EZ Pay® Software sold to a Customer, but such annual charge shall
not be less than €17,500 in any case. IGT shall grant a fifty percent (50%)
discount to Distributor for any EZ Pay® Maintenance Agreement which has been
entered into collectively by IGT, Distributor and a Customer in the Territory.
Unless otherwise specified in an EZ Pay® Pricing Proposal or EZ Pay® Maintenance
Agreement, charges for EZ Pay Maintenance Agreements will be invoiced and become
due 90 days after Go Live, and anytime additional components are connected to EZ
Pay® or IVS, but not later than on an annual basis. EZ Pay® Maintenance
Agreements, which Distributor is not a participant, will not afford Distributor
any benefits or rights.

 
- 5 -

--------------------------------------------------------------------------------


 
[logo.jpg]

EZ Pay® Maintenance Agreements for multi-site properties shall be charged a
minimum amount of €7,000 for the foremost site and a minimum of €3,500 for each
secondary and additional site. The minimum charge for multi-site property
configurations shall be €17,500.


In the event this Agreement is canceled or terminated, all annual maintenance
fees and contracts will revert to IGT.


Shipping charges and all costs associated with delivery shall be the
responsibility of the Distributor. For the avoidance of doubt the Distributor
will be able to pass on all costs in full to the Customer.



iii.
Distributor shall exhibit the IGT-Europe List Price for all sales of IGT Systems
Products and Parts; however, discounts may be granted at Distributor’s
discretion at its own cost, and no costs can be passed on to IGT in any case.

 

iv.
Distributor shall be responsible for any and all taxes, duties, levies, or
assessments imposed by any taxing, customs or other authority, including but not
limited to national, provincial, municipal, or any other authorities, based on,
or in any way related to or measured by the sale or performance of anything
supplied by IGT, such as but not limited to, IGT Systems Products or Parts or
the provision of any service under the EZ Pay® Pricing Proposals or EZ
Pay® Maintenance Agreements. For the avoidance of doubt the Distributor will be
able to pass on all costs in full to the Customer.

 

v.
Distributor shall, upon receipt, immediately forward to IGT all EZ Pay® Pricing
Proposals executed by Customers and papers relating thereto. All orders for IGT
Systems Products shall be in writing, in the form prescribed by IGT, indicating
the applicable Customer, and signed by an authorized employee of Distributor.
Such orders shall be deemed accepted by IGT unless IGT otherwise provides
notification to Distributor within fifteen (15) business days of confirming the
receipt of the order at IGT's office in Hoofddorp, The Netherlands. Once
accepted by IGT, an order may be canceled or modified only by mutual written
consent of the parties, provided that Distributor will still be held liable to
IGT for costs incurred by IGT in connection with the order which are not
reasonably recoverable by IGT, provided that the cancellation or modification is
requested by Distributor.




 
vi.
Unless otherwise agreed by IGT in writing at the time of order, pricing for
Distributor for IGT Systems Products, Parts and EZ Pay® Maintenance Agreements
shall be in accordance with Ii. and Iii. above. All such payments shall be
deposited into IGT’s bank account as follows: ABN AMRO Bank, Hoofddorp, The
Netherlands, nr. 56.53.85.496 (Euros). Any and all amounts not timely paid by
Distributor shall accrue interest at a default interest rate of one and half
percent (1.5%) per month on the unpaid balance of principal and accrued interest
thereon, provided that interest shall not exceed the maximum rate allowed, if
any, under applicable law. Specific payment terms and conditions shall be
further provided in each EZ Pay® Pricing Proposal.


- 6 -

--------------------------------------------------------------------------------


 
[logo.jpg]


vii.
Where IGT involvement is required as a direct result of an EZ Pay® Software
error, then no charge would be made. If IGT personnel are needed to travel to a
Customer’s Location, the Distributor will have to pay for the transportation,
food and hotel costs.



J. IGT Manufacture and Delivery


To enable IGT to establish production schedules and place orders with its
suppliers with adequate lead time, Distributor will furnish IGT, unless
otherwise specified by IGT, with monthly best estimates of Distributor’s
requirements for IGT Systems Products and Parts for the next twelve (12)
calendar months as a non-binding aid to IGT in scheduling and factory inventory
planning. A mutually agreed upon delivery schedule shall be established for each
order. Distributor will select the mode of transportation provided for all
deliveries of IGT Systems Products and Parts hereunder and shall be responsible
to carriers for all charges and costs of effectuating delivery at such places as
may be mutually agreed from time-to-time. For the avoidance of doubt the
Distributor will be able to pass on all costs in full to the Customer.


K. Risk of Loss


Whenever IGT sells to Distributor any IGT Systems Products or Parts, for
delivery to Distributor, the risk of loss shall be with IGT until actual
delivery to Distributor or its authorized agent or designated carrier, at IGT’s
warehouse docks in Las Vegas or Reno, Nevada, U.S.A. or IGT’s premises in
Hoofddorp, The Netherlands, and at such time the risk of loss shall pass to
Distributor.


L. Distributor Operating Requirements


Distributor agrees to provide appropriate representation, and facilitate proper
sale and servicing of IGT Systems Products and Parts provided to Distributor’s
Customers of IGT Systems Products in the Territory. Distributor shall establish
and maintain places of business satisfactory to IGT in its commercially
reasonable judgment, as to facilities, appearance, sales and service,
operations, parts inventory, trained personnel and capital equipment. Such
facilities shall be established within the Territory to adequately meet, within
IGT's reasonable judgment, the needs of Customers for which IGT Systems Products
are located within the Territory.



 
i.
Service Offices. Distributor agrees to provide service offices in order to meet
service coverage desired by IGT. Such offices will provide Customers with
information regarding the delivery, installation, warranty services,
post-warranty Customer support services, technical services, sales and
distribution of IGT Systems Products and Parts.


- 7 -

--------------------------------------------------------------------------------


 
[logo.jpg]


 
ii.
Purchase and Distribution of Parts and Non-Proprietary Parts. Distributor shall
be required to purchase directly from IGT, any and all IGT Systems Products and
Parts which are for use, or to be used, in combination or conjunction with IGT
Systems Products, with the exception of the following: cabling, tickets and
servers. Any additional IGT Systems Products and Parts that Distributor chooses
to third party source must first be granted prior written authorization by IGT,
at IGT’s sole discretion.



M.Use of IGT Trade Names


The names IGT-Europe B.V., IGT and International Game Technology, and the names
of the IGT Systems Products, are registered trademarks and/or are the exclusive
property of IGT and nothing herein contained shall give Distributor any interest
in the names, except the right to use them during the term of this Agreement in
connection with the sale, operation, service or repair of any IGT Systems
Products and Parts as provided herein or applications for necessary permits.
Whenever Distributor uses any trademarks held within the International Game
Technology group of companies, Distributor shall maintain standards of quality
which are at least the same level as those maintained by IGT with respect to
such trademarks, and IGT shall be entitled to inspect and approve all of
Distributor’s uses of such trademarks. Upon termination of this Agreement for
whatever reason, Distributor shall abandon at once the use of the names
IGT-Europe B.V., IGT, International Game Technology, IGT Systems Products, Parts
and any similar name or colorable imitation, or misleading name.


N. Marketing & Advertising


IGT shall make available for sale the necessary amount of marketing material to
assist the Distributor in obtaining market penetration, provided timely forecast
is supplied to IGT. Distributor shall develop sales, promotions and marketing
strategies. Such strategies must be communicated to IGT and Distributor has to
obtain IGT’s approval. In no event shall Distributor violate any law or
government restrictions on advertising.


2. RESPONSIBILITIES


A. Preparation of Agreements


A template of the EZ Pay® Pricing Proposal and EZ Pay® Maintenance Agreement is
to be provided to Distributor and both form an integral part of this Agreement.
IGT, in its sole discretion, may choose to alter or amend future EZ Pay® Pricing
Proposals and EZ Pay® Maintenance Agreements at anytime. The EZ Pay® Pricing
Proposal and EZ Pay® Maintenance Agreement may need to be customized to the
particular requirements of the individual Customers, but any material changes to
these agreements, such as but not limited to, format or pricing changes, will
require IGT’s prior approval.


Distributor will prepare and use EZ Pay® Pricing Proposals, and EZ
Pay® Maintenance Agreements as required by IGT. A template of each of these
agreements is attached and form an integral part of this Agreement and will not
be customized or deviated from without the expressed written consent of IGT.

- 8 -

--------------------------------------------------------------------------------


 
[logo.jpg]

EZ Pay® Pricing Proposals and EZ Pay® Maintenance Agreements will be in English
and shall include reference to IGT’s General Terms and Conditions deposited with
the Dutch Chamber of Commerce, and also include reference to some or all of the
following items, but which shall not be limited to:
 
i.
 
EZ Pay® Software details;
ii.
 
Ticket in Ticket Out gaming software details;
iii.
 
Game hardware kit details;
iv.
 
Specialty software details;
v.
 
IGT responsibilities;
vi.
 
Distributor responsibilities
vii.
 
IGT-Europe B.V. List Price and payment terms
viii.
 
Grant of software licenses
ix.
 
IGT warranties and limitations of liability
x.
 
Pre-installation checklist
xi.
 
Wiring requirements
xii.
 
Maintenance service details
xiii.
 
Upgrade services
xiv.
 
Training
xv.
 
Support
xvi.
 
Such further or other terms and conditions as may be solely determined by IGT at
its discretion



IGT reserves the right, in its sole discretion, to establish, change, alter or
amend its EZ Pay® Pricing Proposal, the EZ Pay® Maintenance Agreement, as well
as the IGT-Europe B.V. List Price, warranties, dates of availability, delivery
and installation, and to discontinue the merchandising of any of the IGT Systems
Products, without thereby incurring any obligation or liability to Distributor.


B. IGT Responsibilities 
 
Subject to the terms and conditions of individual EZ Pay® Pricing Proposal, IGT
will be responsible for the following:
 

 
  i.
supply of the hardware components listed in EZ Pay® Pricing Proposal;

 

 
 ii.
provide hardware and EZ Pay® Software training to Distributor and on-site
application support after Go Live for the first two installations;

 

 
iii.
Support the Distributor and Customer in obtaining necessary regulatory approvals
of IGT Systems Products;

 

 
iv.
assist Distributor and Customer with completion of regulatory field audits (if
applicable).

 

 
 v.
ensure that all hardware supplied by IGT to Distributor is CE compliant.

 
- 9 -

--------------------------------------------------------------------------------


 
[logo.jpg]

C. Distributor Responsibilities 


Distributor will be responsible for the following:

 

 
i.
translate the user manuals and training aids of the IGT Systems Products and
Parts into the local language, if necessary and where not currently available.

 

 
ii.
provide reasonable training of hardware and EZ Pay® Software to Customers
employees and provide on-site application support after Go Live;

 

 
iii.
Be responsible for initial installation and training of IGT Systems Products and
Parts;

 

 
iv.
install, configure and test the EZ Pay® Software;

 

 
v.
ensuring that the necessary EZ Pay® or IVS Licensing Software, as the case may
be, is installed properly at every Location where EZ Pay® Software is in use.




 
vi.
shall disclose any and all gaming machines connected to EZ Pay® or IVS, in
regards to the Cashless Intellectual Property Portfolio;

 

 
vii.
use reasonable commercial efforts to meet the schedule of deliverables listed in
the EZ Pay® Pricing Proposals;




 
viii.
shall supply only CE compliant hardware to Customers;




 
ix.
assist Customers to obtain all necessary regulatory approvals for the IGT
Systems Products and Parts and for the supply and installation of the IGT
Systems Products and Parts at each Customer location (if any);




 
x.
use its reasonable efforts to support IGT in interfacing and coordinating with
the applicable regulatory agencies and suppliers of games and contractors in
each Location who may affect Distributor’s ability to perform under this
Agreement including providing support for the completion of required field audit
procedures;




 
xi.
assist Locations to modify and follow internal control procedures that shall
include daily audit procedures designed specifically to verify the accuracy and
integrity of casino floor transactions, including but not limited to, hopper
fills, jackpots, ticket redemption;




 
xii.
obtain adequate training, knowledge and skill sets to provide above-standard
installation and training service; troubleshoot IGT Systems Products hardware
and EZ Pay® Software matters so that Distributor can provide front line support
to Locations and be Locations first point of contact.




 
xiii.
advise IGT of any change in gaming laws or regulations in the Territory in which
Distributor has supplied or installed any IGT Systems Product.




 
xiv.
respond to any and all requests for information or supplemental documentation.

 
- 10 -

--------------------------------------------------------------------------------


 
[logo.jpg]

D. Miscellaneous Distributor Responsibilities under this Agreement 


A. Access to Records


Keep accurate accounts, books and records as to all activities involving the
distribution of IGT Systems Products and Parts, including but not limited to
sales, installation, service and warranty repairs, in such a manner and form, as
IGT shall reasonably require. Distributor agrees to provide IGT with access to
any all such records related to the distribution of IGT Systems Products and
Parts at all reasonable times.


B. Forward Documents


Forward immediately to IGT every Customer complaint, governmental order,
governmental advice and related communication, regarding IGT Systems Products or
IGT and any other relevant or material information or documentation that IGT
would reasonably require.
 
C. Monthly and Quarterly Reports Required


Distributor shall be required to provide the following and in a format that IGT
may require:


Monthly quotes processed
Monthly Orders processed
Monthly Inventory of supply;
Monthly Inventory turnover; and sales forecasts
Quarterly survey of all installations to record including:

 
·
Number of Gaming Machines by Manufacturer, number of Workstations linked to EZ
Pay® or IVS, number of Voucher Redemption Terminals (VRT), number of
Communication Front End (CFE) only for EZ Pay®, number of Clerk Validation
Terminals (CVT) only for EZ Pay® and any additional peripheral equipment.



D. Compliance Reporting


Distributor shall ensure the Customer is appropriately licensed by the
responsible authorities, by at a minimum, obtaining copies of Customer’s valid
gaming licenses and other related documentation as deemed necessary by IGT’s
Compliance Department. Such licenses and other documentation shall be forwarded
to IGT prior to commencing any installation or completing any service, sale or
other such agreements.


E. Insurance


Distributor shall maintain general liability insurance coverage with limits of
not less than one million euros (€1,000,000) for injury to any one (1) person,
three million euros (€3,000,000) for any one (1) occurrence of personal injury,
and three million euros (€3,000,000) for any one (1) occurrence of property
damage. Such insurance shall be provided by an insurer acceptable to IGT. The
policy under which such insurance is provided shall afford thirty (30) days
advance notice to IGT of any cancellation, termination or failure to renew and
shall name IGT as an additional insured, as consistent with normal insurance
industry practice. Distributor shall provide proof of such insurance to IGT
within thirty (30) business days after full signature and delivery of this
Agreement, such proof to be addressed and forwarded to IGT, Attention Finance
and Administration Director, Bijlmermeerstraat 30, 2131 HC Hoofddorp, The
Netherlands.

- 11 -

--------------------------------------------------------------------------------


 
[logo.jpg]

E. Component Requirements


Distributor to supply the following components to Customers:



 
  i.
Distributor is to ensure that effective July 1, 2006 all Computer and or related
electronic parts or spares supplied to the Customers are RoHS compliant. For the
avoidance of doubt IGT will ensure that all hardware it supplies to the
Distributor is RoHS compliant.




 
 ii.
Distributor shall comply with such wiring, Customer hardware, switching
equipment, communication lines, and other requirements for individual Locations
as per the EZ Pay® Maintenance Agreement.




 
iii.
Distributor may acquire and supply to Customers the computer hardware provided
by a major international manufacturer of computer equipment, which meet the
specifications provided by IGT. In the case of dispute, IGT shall have the sole
discretion to determine what hardware meets this criteria.



F. System Support 


Distributor will provide First Level Support (as described later in this
paragraph) for IGT Systems Products and Parts operated by Customers within
Territory. Distributor agrees to designate representatives who are required to
provide technical and application support to Customers. Distributor shall ensure
that its representatives will attend and participate in all training classes
provided during the installation process.


Distributor is responsible for the costs associated with keeping its support
representatives trained and qualified.


Distributor acknowledges that it has responsibility for routine problems
incurred by Customers in the day-to-day operation of the IGT Systems Products
and Parts, and that its designated support representatives will handle questions
regarding and of the following matters, which shall only be a partial list of
instances entailing First Level Support:


i.
 
the normal use of IGT Systems Products and Parts;
ii.
 
general inquiries on the operation of the IGT Systems Products and Parts that
are not causing any immediate major problems to the operations of the IGT
Systems Products and Parts at the Customer Location;
iii.
 
machine configuration issues;
iv.
 
configuration of the IGT Systems Products and Parts applications, including
promotional tools;
v.
 
hardware;
vi.
 
network components including cabling and wiring;
vii.
 
operating systems;
viii.
 
ongoing training;
ix.
 
assistance as above will be provided by Distributor on a 24 hour, 7 day per week
basis;

 
- 12 -

--------------------------------------------------------------------------------


 
[logo.jpg]

x.
 
IGT will assist Distributor with the first two (2) installations and
additionally, two (2) upgrades of every new version if requested.



For the avoidance of doubt IGT will act as Second Level Support (as described
later in the paragraph) and work with Distributor to resolve support issues when
assistance is requested by Distributor.


In the event IGT, in its sole discretion, concludes Distributor is not meeting
this obligation, IGT will notify Distributor in writing and give (30) days
grace-period, upon Distributor’s receipt, to resolve said obligations. If
obligations agreed upon by Distributor are not met, and grace-period has
expired; a thirty (30) day written notice will be submitted to Distributor and
support will be charged to the Distributor at IGT’s prevailing rates as
specified in the EZ Pay® Pricing Proposal.


IGT will provide Second Level Support for IGT Systems Products and Parts
distributed by Distributor within Territory. Such Second Level Support excludes
any First Level Support required to be provided by Distributor, and includes
only that of the following instances:



 
  i.
Disaster recovery;

 
 ii.
Failure of IGT’s EZ Pay® Software or proprietary equipment, such as Clerk
Validation Terminals and Communications Front End;

 
iii.
Any problems that the distributor cannot handle but are not included in the
First Level Support.



G. Title and Security Interest 


Title to the hardware components supplied by IGT will transfer to Distributor
upon delivery by IGT to the common carrier at IGT’s loading dock. Distributor
shall keep the IGT Systems Products and Parts in good order and repair until the
IGT-Europe B.V. List Price has been paid in full and shall promptly pay all
taxes and assessments based upon the purchase or use of the IGT Systems Products
and Parts, excluding taxes on IGT’s income. IGT shall retain a security interest
in the IGT Systems Products and Parts until all monies due under the EZ
Pay® Pricing Proposal are paid in full.


H. Indemnity 



 
i.
IGT at its own expense will defend, indemnify and hold Distributor and Customers
harmless in any third party action brought against Distributor and/or Customers
to the extent that it is based on a claim that all or part of the IGT Systems
Products and Parts, excluding multi-property functionality, used within the
scope of this Agreement infringes any valid United States patents, copyrights or
trademark, provided that IGT is promptly notified in writing of such claim. IGT
shall have the right to control the defense of all such claims, lawsuits and
other proceedings. In no event shall Distributor or Customers settle any such
claim, lawsuit or proceeding without IGT’s prior written approval.


- 13 -

--------------------------------------------------------------------------------


 
[logo.jpg]


ii.
If, as a result of any claim of infringement against any valid United States
patent, copyright or trademark, excluding multi-property intellectual property
rights, IGT or Distributor or Customers are enjoined from using all or part of
the IGT Systems Products or Parts, or if IGT believes that all or part of the
IGT Systems Products or Parts is likely to become the subject of a claim of
infringement, IGT at its option and expense may procure the right for
Distributor and Customers to continue to use the IGT Systems Products and Parts,
or replace or modify the IGT Systems Products and Parts with components of equal
quality and function so as to make it non-infringing. The foregoing paragraph
(i) and this paragraph (ii) state the entire liability of IGT with respect to
infringement of any intellectual property rights, copyrights or patents by the
IGT Systems Products or any Parts thereof. 




 
iii.
IGT shall not be liable for any infringement or claim based upon use of the IGT
Systems Products or Parts in combination with other equipment not contemplated
by this Agreement or with software or hardware not supplied by IGT or
modifications made by Distributor or Customers and not authorized by IGT.




 
iv.
Distributor acknowledges and agrees to the following provisions:




 
v.
Each IGT gaming system obtained hereunder with cashless capability (a “Licensed
Cashless Gaming System”) is provided under a limited license to one or more of
the following U.S. Patent Nos. 5,290,033; 5,265,874; 6,048,269; 5,429,361; and
5,470,079. Any use of a Licensed Cashless Gaming System constitutes the
acknowledgement of and Agreement to the following “Limited License”:



1. Licensed Cashless Gaming System License Rights. Licensed Cashless Gaming
Systems are licensed solely for use to facilitate the cashless aspects of gaming
machines that are separately licensed under these patents (“Licensed Gaming
Machines”). The use of a Licensed Cashless Gaming System to facilitate cashless
transactions by an unlicensed gaming machine is an unlicensed use. Customer
agrees to use the Licensed Cashless Gaming System to facilitate the cashless
functionality of Licensed Gaming Machines only.


2. Other License Limitations. Each Limited License is expressly limited to the
original Licensed Cashless Gaming System (i.e., one serial number per license).
A license may not be transferred from one gaming system to another. Any
unauthorized transfer voids this license.


3. Transferred Cashless Gaming Machines. Any Cashless Gaming Machine (other than
a Bally Licensed Cashless Gaming Machine or an IGT Licensed Cashless Gaming
Machine) transferred to Customer from an Affiliated Property must have a
transfer authorization certificate issued by IGT before such Cashless Gaming
Machine can be considered a Licensed Cashless Gaming Machine and connected to a
Licensed Cashless Gaming System; without such transfer authorization certificate
such Cashless Gaming Machines shall be deemed an unlicensed Cashless Gaming
Machine. Any Cashless Gaming Machine (other than a Bally Licensed Cashless
Gaming Machine or an IGT Licensed Cashless Gaming Machine) acquired by Customer
from a non-Affiliated Property shall be deemed an unlicensed Cashless Gaming
Machine, even if such Cashless Gaming Machine was previously licensed because
such license is not transferable between non-Affiliated Properties. For purposes
of this Limited License, Affiliated Properties are properties with (i) a common
owner and (ii) said owner has a majority interest in both properties.

- 14 -

--------------------------------------------------------------------------------


 
[logo.jpg]

I. Protection of Proprietary Information 


Distributor will not, and will ensure as far as is reasonably possible that
Customers do not, reverse engineer, decompile or reverse compile, disassemble,
list, print or display any IGT Systems Products or Parts or otherwise attempt to
obtain the source code or other proprietary information from any such IGT
Systems Products or Parts. Any data or information received or acquired by
either party to this Agreement relating to the business affairs, correspondence,
Customers, finances, methods, products or technology of the other party that is
not made available by the other party to the general public shall be treated by
both parties as confidential and proprietary information (“Confidential
Information”) and shall be protected by both parties and their employees from
disclosure to third parties. The foregoing obligation shall not include data or
information which is now in the public domain, or which becomes part of the
public domain through no fault of either party prior to the date of any
disclosure. A party may disclose Confidential Information of the other party
pursuant to an order or requirement of a court, administrative agency, or other
governmental body, provided that it gives reasonable notice to the other party
to contest such order or requirement. Any such disclosure of confidential
information shall not be deemed to change, affect or diminish the confidential
and proprietary status of such Confidential Information. Both IGT and
Distributor will employ at least the same degree of care that they use to
protect their own most important Confidential Information. Both parties shall
inform each of its employees to whom it provides access to the other party’s
Confidential Information of the obligations to keep the information pertaining
thereto in confidence. Both parties further agree that they will take all
reasonable steps to ensure that the terms of this provision are not violated by
any of its employees or agents. Distributor will take all reasonable steps to
ensure that the terms of this provision are not violated by any of its
Customers.


J. IGT Representations 


Game communication. Certain features of the EZ Pay® Software may not be
available on certain games without the assistance of the game manufacturers and
even with such assistance; the timing of the availability of such features
cannot be predicted as of the execution date of this Agreement.



 
i.
Single currency: The EZ Pay® Software is designed to operate and report using a
single currency. Modifications necessary to operate and report using multiple
currencies are not included in this Agreement.




 
ii.
User interface language. The EZ Pay® Software presents user interface screens
and reports in English. Query and reporting tools may be available from, and
supported by, third parties to report database information in other languages.


- 15 -

--------------------------------------------------------------------------------


 
[logo.jpg]


 
iii.
Non-communicating games. IGT will not charge license fees for EZ Pay® Software,
and Distributor may return unusable hardware, for those Games that cannot be
upgraded or otherwise made to communicate with the IGT Systems Products.



3. INSTALLATION, MAINTENANCE, PARTS AND SERVICE


A. Purchase of Inventory


IGT shall not require Distributor to maintain inventory stock for the first two
installations. Once the first two installations have been completed; Distributor
shall maintain, at its cost, a stock of spare Parts, agreed by IGT and
Distributor, adequate to timely meet the needs of IGT Systems Products Customers
and Distributor’s obligations under this Agreement for service and repair.


B. Installation, Warranty and Post-Warranty Services


Distributor shall provide Customers with a ninety (90) day warranty repair and
service for new IGT Systems Products at no cost to Customer. After the
expiration of such warranty period, Distributor shall provide Customers with
post- warranty technical services at the then current IGT rate charged for such
services, parts and labor or pursuant to an executed EZ Pay® Maintenance
Agreement. Any repairs, exchanges of parts, and adjustments required to maintain
satisfactory operating conditions of the IGT Systems Products after delivery
shall be the responsibility of Distributor. Distributor shall make a good faith
effort in providing the above services to maintain the reputation of IGT,
subject to all applicable laws, statues, ordinances, regulations and lawful
requirements of all applicable authorities regarding the engagement of such
services.


C. Training


IGT will provide technical training to employees of Distributor at a location to
be determined by IGT. Such training may include technical training of
installation, service and repair depot functions. Furthermore, IGT will provide
a reasonable level of training to Distributor on a “train the trainer” basis.
Such training will be sufficient to ensure that relevant staff of Distributor is
conversant in the operation and use of the IGT Systems Products and Parts by
Customers so as to enable such staff to train staff of Customers in such matters
and to enable Distributor to provide First Level Support as outlined in Schedule
‘2F’. Distributor shall be responsible for all IGT employee travel, lodging and
meal and related costs and for all capital and related costs for test and repair
tools and equipment. All staffing provided by Distributor must have a good
understanding of English.


D. Price of Parts


Except as provided by warranty under paragraph 1.G of this Agreement and except
as to Parts specified in writing from time to time by IGT to Distributor for
which a designated price to Distributor is made, the price of Parts, as defined,
whether manufactured by IGT or obtained by IGT from other suppliers, shall be at
the then current IGT-Europe List Price, as determined solely by IGT and provided
in writing to Distributor from time to time, minus twenty percent (20%) of
IGT-Europe B.V. List Price (the “Distributor’s Parts Discount”).

- 16 -

--------------------------------------------------------------------------------


 
[logo.jpg]

E. Returns


A ten percent (10%) restocking charge shall be applied to all Parts returned to
IGT, unless such parts were provided to the Distributor in a defective or
damaged condition. All Part returns must be approved in advance by IGT.
Distributor shall not be allowed to return used, damaged, customized, or special
order Parts, including Parts out of IGT revision control. All Part returns shall
be sent freight pre-paid by Distributor. All Parts returned will be credited at
the same IGT-Europe B.V. List Price originally invoiced less the ten percent
(10%) restocking charge.


F. Method of Order and Payment


An order for Parts shall be in writing, in a form that IGT may require,
specifying the Distributor order number and sufficiently detailed information
for identification of the kind and quantity of the items ordered. No order by
Distributor or any of its employees for Parts shall be binding on IGT until such
order is received and accepted by an authorized employee of IGT. All payments
due from Distributor to IGT for Parts shall be in the currency of the Euro (€).
Unless otherwise agreed in writing at the time of order, payment for all Parts
shall be made as follows: 100% of the total IGT-Europe B.V. List Price of each
order shall be paid to IGT within ninety (90) business days after delivery of
the Parts, via wire transfer to IGT. All such payments shall be sent to IGT at
its account with ABN AMRO Bank, Hoofddorp Branch, the Netherlands, account
number 56.53.85.496. Any and all amounts not timely paid by Distributor shall
accrue interest at a default interest rate of one and half percent (1.5%) per
month on the unpaid balance of principal and accrued interest thereon, provided
that interest shall not exceed the maximum rate allowed (if any) under
applicable law.


G. Delivery


Delivery of Parts shall be pursuant to the same terms and conditions as set
forth for delivery of IGT Systems Products under paragraphs 1.J, K and L. IGT
will only drop shipment to Customers when IGT determines appropriate; however,
freight and duty costs will be the responsibility of Distributor in all cases.
Consolidated orders will be shipped as soon as practical after receipt of order.
Expedited orders (priority one) at the discretion of IGT and the requested Parts
are available for shipping. Expedited orders shall be shipped pre-paid and
billed to Distributor.  


H. Parts Forecast


Distributor shall provide IGT with monthly Parts forecasts for the ensuing six
(6) calendar months. In the event that IGT is subject to fees charged by its
vendors to expedite parts that were not ordered within the above lead times,
Distributor shall be responsible for such fees imposed on IGT.
 
- 17 -

--------------------------------------------------------------------------------


 
[logo.jpg]

4. FACILITATION OF SALES AND SERVICE


To facilitate said sales and service by Distributor, IGT agrees to provide
Distributor with schematics, wiring diagrams, maintenance and service manuals,
and any other technical material as determined solely by IGT for appropriate IGT
Systems Products and Parts as ordered by Distributor pursuant to this Agreement.
Distributor agrees that the data shall not be made available to any third party
and shall be used solely in the normal course of business. All such materials
provided by IGT and any and all modifications thereto, from whatever party or
source constitutes IGT Proprietary Information subject to the covenants of
paragraph 5, and other relevant provisions of this Agreement.


5. TRADE SECRETS AND CONFIDENTIALITY


A. Title


Distributor agrees that all IGT designs; IGT System Products, other systems,
Parts; IGT software programs, all additions or modifications to IGT designs,
codes, programs or IGT Systems Products or Parts, from whatever source; IGT
Trademarks, Copyrights and all other intellectual property rights; Confidential
Information, including all Confidential Information embodied in the IGT Systems
Products or Parts; Documentation; IGT operations, training and computer manuals;
all client lists, sales and promotional literature and information (whether
copyrighted or not); employee lists; financial records, contracts; media
presentations and other confidential or proprietary information with respect to
IGT Systems Products or Parts (collectively “IGT Proprietary Materials”) are the
sole and exclusive property of IGT, and the physical embodiments of such matters
and information, are and shall be and remain the property of IGT.


B. Safeguarding of Information


Distributor agrees that all IGT Proprietary Materials will be held in confidence
and strictly safeguarded by Distributor against any disclosure or use not
authorized by this Agreement. Distributor shall not use such IGT Proprietary
Materials to the detriment of IGT. Distributor shall employ at least the same
degree of care that it uses to protect its own proprietary materials of a
similar nature. Distributor agrees that it will not provide, disclose, license,
copy or otherwise make available the IGT Proprietary Materials to any person
other than the employees of Distributor necessary to permit Distributor’s proper
use thereof as authorized by this Agreement. Distributor shall inform each of
its employees to whom it provides access to the IGT Proprietary Materials of the
confidential nature thereof. Distributor shall immediately notify IGT in the
event that any IGT Proprietary Material becomes lost or stolen. At no time shall
Distributor disclose or make available to any person, business concern or other
entity any IGT Proprietary Materials to anyone other than an authorized
recipient thereof, nor shall Distributor make or cause to be made any use of
such IGT Proprietary Material except as provided for herein in the conduct of
Distributor’s business under this Agreement; provided, however, that Distributor
shall be permitted to deliver IGT Proprietary Material to a governmental entity
of competent jurisdiction regulation if Distributor reasonably believes it is
under a legal duty to do so and provided that Distributor affords IGT as much
prior notice possible of such proposed delivery. In the event of expiration or
other termination of this Agreement, Distributor shall immediately return all
materials currently held by Distributor containing IGT Proprietary Materials to
IGT.

- 18 -

--------------------------------------------------------------------------------


 
[logo.jpg]

C. Protection of IGT Proprietary Materials


The covenants and Agreements contained in this paragraph 5 are of the essence of
this Agreement, each such covenant and Agreement being reasonable and necessary
to protect and preserve the interests and property of IGT for the benefit of
IGT, irreparable loss and damage will be suffered by IGT should Distributor
breach any of such covenants and Agreements. Notwithstanding other remedies
available to it, IGT shall be entitled to both temporary and permanent
injunctions to prevent a breach or contemplated breach by Distributor of any
such covenants or Agreements. Any breach of any of the foregoing covenants will
be deemed a material breach of this Agreement.


MISCELLANEOUS PROVISIONS


6. ADDRESSES


Any written notice, or offer and reply required by this Agreement shall be
effective by telecopy facsimile or reputable courier service and shall be
addressed as follows:


To Distributor
Robert J. Dykstra (or applicable successor)
General Manager
Octavian International Ltd EUR
Bury House
1-3 Bury Street
Guildford
Surrey GU2 4AW
England 
 
To IGT-Europe B.V.
 
James Boje (or applicable sucessor)
Managing Director
IGT-Europe B.V.
Bijlmermeerstraat 30, 2131 HC
Hoofddorp, The Netherlands

 
7. WAIVER OF BREACH


The failure of any party to require the performance of any provision of this
Agreement or the waiver by any party of any breach under this Agreement shall
not prevent a subsequent enforcement of such provision, nor be deemed a waiver
of any subsequent breach.


8. BENEFIT


This Agreement is solely for the benefit of the parties hereto and no third
party shall have any right under, or interest in, this Agreement.

- 19 -

--------------------------------------------------------------------------------


 
[logo.jpg]
 
9. EARLY TERMINATION


Other than as provided in paragraph 1.E. of this Agreement, the Agreement may be
terminated as follows:


A. By IGT


Upon written notice delivered to Distributor, IGT may terminate this Agreement,
in part or its entirety if:



 
i.
Any ownership in Distributor or control or influence over Distributor or its
successors, or any affiliation or business relationship between Distributor or
its principals, employees, agents, or representatives, is held by any person or
business entity, which, in the reasonable belief of IGT, materially jeopardizes
any license, governmental approval or application by IGT for licensing or
governmental approval, or creates a material conflict of interest with IGT and
its products and such ownership or control or influence is not forthwith
removed.




 
ii.
In the reasonable belief of IGT that Distributor has materially jeopardized
performance hereunder because Distributor (a) has failed to maintain high
standards of ethics, reputation, image, or Customer relations; or (b) has failed
to use its best efforts to market or service IGT Systems Products and Parts to
anywhere within the Territory or (c) has failed to comply with IGT
specifications, policies or procedures; or (d) has failed to attain the level of
customer service performance as specified by IGT or to establish and maintain
sufficient facilities as to any specific region within the Territory, and such
failure is not corrected to the satisfaction of IGT within a reasonable time
following notice by IGT to Distributor of the nature of such failure.



B. By Distributor


Upon written notice delivered to IGT, Distributor may terminate this Agreement,
in part or its entirety if:



 
i.
Any ownership of IGT or control influence over IGT or its successors is held or
passes to any person or business entity which, in the reasonable belief of
Distributor materially jeopardizes any license or creates a material conflict of
interest in such person or business entity with Distributor, and such ownership
or control influence is not forthwith removed;




 
ii.
In the reasonable belief of Distributor, a material defect of condition is
contained within a significant number of IGT Systems Products or Parts which
render those products noncompetitive in the marketplace, or not fit for the use
intended and which defect or condition is not corrected by IGT consistent with
its warranty obligations under paragraph 1.G of this Agreement to the reasonable
satisfaction of Distributor within a reasonable time, giving due regard to the
nature of the defect; or

 
- 20 -

--------------------------------------------------------------------------------


 
[logo.jpg]


 
iii.
IGT is unable to provide the required number of IGT Systems Products and Parts
by Distributor in firm written orders, and such failure is not remedied to the
reasonable satisfaction of Distributor within a reasonable time giving due
regard to the nature of the market conditions in the Territory or which Products
were ordered.



C. By IGT on the One Hand and Distributor on the Other Hand


Upon written notice delivered to the other party if:



 
i.
The other party has failed to observe all applicable laws or obtain any
necessary license or approval from each gaming regulatory authority or other
governmental approval in each applicable jurisdiction within that Territory; and
such failure materially affects the performance of such other party or could
materially affect the complaining party in its business elsewhere;




 
ii.
The other party becomes insolvent, or files a petition for adjudication as
bankrupt or insolvent, or executes an assignment for the benefit of creditors,
or has a receiver appointed for it for any reason;




 
iii.
The other party materially breaches this Agreement and such breach is not cured
within thirty (30) days of the breaching party’s receipt of notice of such
breach; or




 
iv.
There is a material change in the laws in the Territory relating to the
objectives and operations contemplated herein which materially affects the
ability of either party to perform its obligations.



10. EFFECT OF TERMINATION / OBLIGATION OF THE PARTIES


Upon the termination of this Agreement for any reason, the rights of each party
to payment on account of the sale of IGT Systems Products, Parts or services
already performed when this Agreement was in effect shall not be impaired,
including Distributor's right to complete all then pending sales, unless, in the
opinion of the Vice President of Compliance or Compliance Committee, such
continued relationship would jeopardize the gaming licenses, permits, or status
of IGT with any gaming regulatory authority or similar law enforcement
authority. All of the IGT Confidential Information, including anything bearing
an IGT Trademark or Copyright shall immediately be returned to IGT or its
designated nominee at IGT's sole expense, and Distributor will immediately pay
to IGT all amounts due under the terms of this Agreement.


Notwithstanding such opinion, upon such termination, each party shall cooperate
with the others to effect a smooth termination, with minimum economic harm to
each party and with regard to the best interests of Customers, and to reimburse
the other in a commercially reasonable fashion for any expenses incurred by it
at the request of the first party. Upon the termination of this Agreement,
Distributor will turn over to IGT copies of all records constituting or relating
to IGT Proprietary Materials and service activities of IGT Systems Products and
Parts. Further, upon termination, either party, subject to the rights set forth
above, shall have the right to develop, manufacture and sell, lease or otherwise
distribute or operate any and all products in the Territory.


Upon termination, IGT shall repurchase all IGT Systems Products, Parts and
components.

- 21 -

--------------------------------------------------------------------------------


 
[logo.jpg]

Distributor shall then have in inventory for the applicable jurisdiction for
which termination is made, provided that there has been no usage or damage
whatsoever as to such terminals, components and parts, for the amount paid by
Distributor to IGT therefore less twenty percent (20%). All other provisions,
actions, covenants, remedies, and conduct set forth in this Agreement applicable
to a termination, shall be fully complied with by the appropriate party.


11. ADHERENCE TO LAWS


This Agreement is intended to only authorize and facilitate the final assembly,
sale, service, and/or distribution of IGT Systems Products, Parts and related
products in a lawful manner and is subject to and conditioned upon all
applicable laws dealing with such activities and such Products. This Agreement
shall not be deemed to require or authorize any act or transaction except as may
be in full compliance with all such legal requirements. It is specifically
agreed by Distributor that it shall scrupulously observe all applicable laws
relating to the activities contemplated by this Agreement. Each party hereto
agrees to take all lawful actions necessary and make every lawful effort to
procure and maintain all required licenses and governmental approvals for
compliance with such legal requirements.


A. Distributor Cooperation


Distributor agrees that it shall, at no cost to IGT, fully cooperate with IGT
and governmental authorities to coordinate and facilitate governmental
investigations of IGT Systems Products and Parts, including facilitation of
location testing of IGT Systems Products and Parts, if such is required,
provided, however, the equipment for conducting such testing shall be provided
by IGT at no cost to Distributor.


B. Export, Import and Currency Controls


IGT shall not be responsible for obtaining any necessary export licenses,
permits or approvals required, as applicable, for IGT Systems Products or Parts
sold to Distributor under this Agreement. Distributor shall be responsible for
obtaining any necessary import licenses, permits or any approvals required under
applicable law for IGT Systems Products or Parts sold to Distributor under this
Agreement. Distributor represents and warrants to IGT that Distributor shall not
export or re-export (including via remote access) any IGT Systems Products or
Parts sold to Distributor under this Agreement anywhere outside the Territory.
Distributor shall also be responsible for obtaining any and all government
exchange permits, licenses or approvals related to Distributor’s obligations to
make payment to IGT under this Agreement. Distributor’s failure to obtain any
such license, permit or approval shall not be a defense to Distributor’s failure
to meet any payment obligation under this Agreement.


C.  Compliance with Laws


This Agreement is intended to only authorize and facilitate the sale, service,
and/or distribution of IGT Systems Products and Parts in a lawful manner, and is
subject to and conditioned upon all applicable foreign, federal, state and local
laws dealing with such machines. This Agreement shall not be deemed to require
or authorize any act or transaction except as may be in full compliance with all
such legal requirements. It is specifically agreed by Distributor and IGT that
each shall scrupulously observe all applicable foreign, federal, state and local
laws relating to the activities contemplated by this Agreement. Each party
hereto agrees to take all lawful actions necessary and make every lawful effort
to procure and maintain all required foreign, federal, state and local licenses
and approvals for compliance with such legal requirements.

- 22 -

--------------------------------------------------------------------------------


 
[logo.jpg]


 
i.
Distributor agrees that it shall, at no cost to IGT, take all necessary actions
as liaison between IGT and governmental authorities including but not limited to
coordinate and facilitate governmental investigation of IGT, if such is
required.




 
ii.
IGT agrees that it shall pay all costs of licensing proceedings, governmental
investigations, and approvals required by appropriate regulatory agencies for
IGT Systems Products and Parts distributed by Distributor.




 
iii.
Distributor agrees that it shall apply proper due diligence to all IGT Systems
Product and Part sales, including obtaining a copy of a current valid gaming
license.




 
iv.
Distributor agrees that it shall pay all costs of licensing proceedings,
governmental investigations and approval required by applicable, or local laws,
regulations, ordinances or statues as to Distributor, its stockholders,
officers, agents, employees or otherwise related parties. Distributor shall also
be responsible for obtaining any and all government permits, licenses or
approvals related to Distributor’s obligations to make payment to IGT under this
Agreement. Distributor’s failure to obtain any such license, permit or approval
shall not be a defense to Distributor’s failure to meet any payment obligation
under this Agreement.



D. Representations and Warranties of Distributor



i.
Distributor represents and warrants that all information supplied by Distributor
to IGT shall be complete, truthful, and accurate, and that Distributor shall not
obtain on IGT’s behalf or provide to IGT any information which is not legally
available in the Territory or which is proprietary, or classified where there is
reason to believe that possession of such information is unauthorized or
illegal.




ii.
Distributor represents and warrants that in performing under this Agreement,
Distributor shall comply with the laws, regulations, and administrative
requirements of: (i) the United States, including but not limited to the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1 et seq. (“FCPA”); and (ii) the
Territory (except to the extent inconsistent with, or penalized under, United
States law), and shall take no action which would subject IGT or any affiliate
to claims or penalties under United States or the Territory laws, regulations,
and administrative requirements and shall not make or permit to be made or
knowingly allow a third party to make any improper payments, or promises of
payments, or to perform any unlawful act. To this end, Distributor shall execute
all the certifications required by this Agreement, and shall furnish such
further certificates as may reasonably be required by IGT from time to time.
Distributor agrees and acknowledges that failure or refusal to promptly furnish
any required certificate or disclosure upon request from IGT may be the basis
for immediate termination of this Agreement.

 
- 23 -

--------------------------------------------------------------------------------


 
[logo.jpg]


iii.
Distributor represents and warrants that in performing under this Agreement,
Distributor is fully qualified under the laws, regulations, and administrative
requirements of the Territory, and that, to the extent required by applicable
law, regulation, or administrative requirement, Distributor has obtained all
licenses or completed such registrations in the Territory as may be necessary or
required to perform under this Agreement. In instances where Distributor has not
obtained the license(s) required in a particular jurisdiction within the
Territory, Distributor represents and warrants that it will not perform any
activities which require licensing in such jurisdiction until such time that
Distributor has obtained the required license(s).




iv.
Distributor represents and warrants that it has not made, nor will it make, or
offer or promise to make, any gift or payment of money or anything of value,
directly or indirectly, whether through a third party or otherwise, to any
governmental official or officer or employee of any government, or any agency,
department, or instrumentality thereof (including government-owned entities), or
to any political party or candidate for political office for the corrupt purpose
of influencing or inducing any such official, officer, employee, party or
candidate to misuse his position or to influence any act or decision of a
government, department or agency thereof to obtain, retain, or to direct
business to IGT, Distributor, any affiliate of IGT or Distributor, or to secure
any improper advantage.




 
v.
Distributor represents and warrants that: (a) neither it nor any of its
principals, employees or officers is an official or employee, of any government,
or any agency, department, or instrumentality thereof (including
government-owned entities), or of any political party or a candidate for
political office or of an Affiliate of an IGT customer; and (b) as of the date
of execution of this Agreement and during the term of this Agreement, no
official or employee of any Territory’s government or any agency, department or
instrumentality thereof (including government-owned entities), or of any
political party or candidate for political office is or will become associated
with, or owns, or will own, an interest, whether direct or indirect, in
Distributor or has or will have any legal or beneficial interest in this
Agreement or any payments made, or to be made, by IGT hereunder.




 
vi.
Distributor represents and warrants that in respect of any transaction under
this Agreement, Distributor has not paid, or offered, or agreed, or authorized,
and shall not agree, to pay, or authorize any political contributions or
donations.




 
vii.
Distributor represents and warrants that it is familiar with, and will comply in
all respects with, United States and Territory laws, regulations, and
administrative requirements applicable to IGT’s relationship with Distributor,
including, but not limited to, the FCPA. Distributor acknowledges that IGT has
furnished Distributor with copies of pertinent provisions of the FCPA.
Distributor further acknowledges that it has read and understands such laws and
regulations.

 

 
viii.
Distributor warrants that at all times it will act in the best interests of IGT
and will take no action or undertake any obligation which is or may be
detrimental to IGT or on conflict with the interests or business of IGT or its
affiliates.

 
- 24 -

--------------------------------------------------------------------------------


 
[logo.jpg]


 
ix.
Distributor represents and certifies that neither it, nor its principals,
officers or employees has been, charged with, convicted of or pleaded guilty to
an offense involving fraud, corruption, or moral turpitude, and that it is not
now listed by any government agency as debarred, suspended, proposed for
suspension or debarment, or otherwise ineligible for government procurement
programs.




 
x.
Distributor hereby acknowledges receipt of a copy of pertinent provisions of
IGT’s Code of Conduct (the “IGT Policy”), a copy of which is provided as part of
this Agreement, and by execution of this Agreement, Distributor warrants and
certifies that it fully understands the IGT Policy with respect to sales
transactions and relations with customers and suppliers, and with government
officials and members of political parties or candidates for political office
and that Distributor will do nothing in the performance of the services required
under this Agreement which will be in conflict with the IGT Policy.




 
xi.
Distributor warrants that it will personally perform all services to be
performed by Distributor under this Agreement and shall exercise due care and
diligence in selecting any employees or agents, provide appropriate training to
them, and strictly monitor their activities to ensure compliance with
Distributor’s obligations under this Agreement, including but not limited to,
the obligation to comply with all United Stated and Territory laws.




 
xii.
Distributor represents and warrants that it does not and will not represent any
other client, or have any interests, that are in conflict with the interests of
IGT or the IGT Products.

 

 
xiii.
Distributor warrants that it shall give prompt written notice to IGT in the
event that, at any time during the term of this Agreement, Distributor has
failed to comply with or has breached any of its representations or warranties
hereunder. In the event Distributor has not so complied or has breached any of
it representations or warranties hereunder, this Agreement shall be null and
void from the time of such non-compliance or breach without any requirement of
notice to Distributor. The foregoing representations and warranties under this
paragraph (11D) shall survive the termination of this Agreement and shall
continue in effect with respect to all business activities of IGT in the
Territory until all such activities have ceased.




 
xiv.
Distributor represents and warrants that it is not prohibited, or in any way
limited, from entering this Agreement and fully performing services hereunder by
reason of any agreement with, or other obligation to, any third party or by
reason of any other legal obligation or impediment.



12. APPLICABLE LAW


This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada. If and insofar as the applicability of the laws of the
State of Nevada should be ruled out by the court the dispute is submitted, the
laws of the Netherlands will govern this Agreement.

- 25 -

--------------------------------------------------------------------------------


 
[logo.jpg]
 
13. FORCE MAJEURE


IGT shall not be liable for any damages whatsoever resulting from failure to
accept or fill any order or orders for IGT Systems Products, or Parts,
hereunder, either in whole, or in part, when any such failure shall be due to
anyone or more of the following causes: orders or instructions issued by
representatives of the governments of The Netherlands, as applicable, or
district of The Netherlands, or of any municipality, or other political or
governmental division of any such district, or on account of IGT's inability to
make or complete deliveries under this Agreement after a good faith effort
because of the scarcity of labor or materials used in manufacturing its
products, or on account of fires, strikes, lockouts, Acts of God, actions of the
elements, wars, civil disturbances, acts or omissions of civil or military
authorities of the Territory or otherwise, or of the public enemy or terrorists,
unavailability of utilities, or outages of communications carriers, differences
with workmen, accidents to machinery, or orders, decrees or judgments of any
court or any other cause not within the direct control of IGT. IGT shall notify
Distributor of any such delay as soon as practicable.


14. GOOD FAITH PERFORMANCE


IGT and Distributor agree to cooperate fully to work in good faith and mutually
to assist each other in the performance of this Agreement. In this regard, the
parties will meet and consult to seek to resolve problems and disputes under
this Agreement. Distributor agrees to use its reasonable efforts to promote the
sale of IGT Systems Products and Parts in the Territory.


15. SUCCESSORS AND ASSIGNS


All provisions of this Agreement shall be binding upon, shall inure to the
benefit of, and shall be enforceable by the respective successors and permitted
assigns of the parties.


16. NON-ASSIGNABILITY


This Agreement may not be assigned, transferred or otherwise disposed of, in
whole or in part, to any third party by any party to this Agreement without the
prior express written consent of IGT. Any attempted assignment in violation of
this paragraph shall be null, void, and of no force or effect whatsoever.
Any request for assignment by Distributor shall also be subject to paragraph
24D.


17. NO WAIVERS / AMENDMENTS


No failure or delay by any party in exercising any right, power or privileges
hereunder shall operate as a waiver thereof, or shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
Any provision of this Agreement may be waived if, but only if, such waiver is in
writing and is signed by the party against whom the enforcement of such waiver
is sought. This Agreement may not be amended, modified or supplemented other
than by a written instrument signed by each of the parties.

- 26 -

--------------------------------------------------------------------------------


 
[logo.jpg]

18. ENTIRE AGREEMENT


This Agreement constitutes the Agreement, in its entirety, and understanding
among the parties with respect to the subject matter hereof and supersedes any
and all prior Agreements, representations, statements and understandings,
whether written or oral, relating to the subject matter hereof.


19. SEVERABILITY


Any term or provision of this Agreement which is ruled to be invalid or
unenforceable by an arbitrator or by a court of competent jurisdiction upon
award of an arbitrator, shall, as to such jurisdiction, be ineffective to the
extent of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdictions, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.


20. COUNTERPARTS


This Agreement may be signed in counterparts, each of which shall constitute an
original and which together shall constitute one and the same Agreement.


21. SECTION HEADINGS


The section headings contained in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.


22. INTERPRETATION


All defined terms herein include the plural as well as the singular. All
references in this Agreement to designated “Sections” or “Paragraphs” and other
subdivisions are to the designated Sections and Paragraphs and other
subdivisions of this Agreement. All references in this Agreement to any party
shall include all permitted transferees of such party. This Agreement shall not
be construed for or against either party by reason of the authorship or alleged
authorship of any provisions hereof or by reason of the status of the respective
parties. This Agreement shall be construed reasonably to carry out its intent
without presumption against or in favor of either party.


23. PUBLIC DISCLOSURE


Unless otherwise required by applicable law or regulation, any public
disclosure, including but not limited to any press release of the subject matter
of this Agreement shall be approved by the parties hereto prior to release,
provided that such approval shall not be unreasonably withheld or delayed.


24. REGULATORY COMPLIANCE


IGT and its affiliates conduct business in a highly regulated industry under
privileged licenses issued by gaming regulatory authorities both domestic and
international. IGT maintains a compliance program that has been established to
protect and preserve the name, reputation, integrity, and good will of IGT and
its affiliates and to monitor compliance with the requirements established by
gaming regulatory authorities in various jurisdictions around the world.
Performance of this Agreement is contingent upon the following:

- 27 -

--------------------------------------------------------------------------------


 
[logo.jpg]

A.
Any necessary initial and continuing approvals and/or licenses required by any
regulatory agency with jurisdiction over IGT or the subject matter of this
Agreement. Distributor agrees to cooperate with requests, inquiries, or
investigations of any gaming regulatory authorities or law enforcement agencies
in connection with the performance of this Agreement, including the disclosure
of information to gaming regulatory agencies that would otherwise be considered
confidential under other sections of this Agreement. If any approval and/or
license necessary for performance of this Agreement is denied, suspended or
revoked, this Agreement shall terminate immediately and neither party shall have
any additional rights hereunder, except as otherwise set forth in paragraph 10
of this Agreement; provided, however, that if the denial, suspension or
revocation affects performance of this Agreement in part only, the parties may
by mutual Agreement continue to perform under this Agreement to the extent it is
not affected by the denial, suspension or revocation.



B.
The successful completion of a due diligence background investigation of
Distributor and the continued suitability of Distributor throughout the term of
this Agreement. Distributor agrees to fully cooperate with IGT in the completion
of a due diligence background investigation and to provide IGT with the
information necessary in order to conduct the due diligence background
investigation and any information reasonably necessary in order to determine the
continued suitability of Distributor throughout the term of this Agreement.



C.
The continued approval by the Vice President of Compliance of IGT or by IGT's
Compliance Committee. If IGT, acting on the recommendation of the Vice President
of Compliance or the Compliance Committee, withdraws its approval of this
Agreement, then IGT may terminate this Agreement immediately and neither party
shall have any additional rights hereunder, except as provided under paragraph
10; provided, however, that if the withdrawal of approval is based on a reason
other than the party's failure to obtain initial or continued approval from the
Vice President of Compliance of suitability, such termination shall be treated
as a termination without cause. In addition, IGT may terminate this Agreement if
the Vice President of Compliance or the Compliance Committee discovers facts
that, in the opinion of the Vice President of Compliance or the Compliance
Committee or both, would jeopardize the gaming licenses, permits, or status of
IGT with any gaming regulatory authority or similar law enforcement authority;
provided, however, that if such facts are unrelated to that party's failure to
obtain initial or continued approval from the Vice President of Compliance or
the Compliance Committee due to issues of regulatory compliance or suitability,
such termination shall be treated as a termination without cause.



D.
This Agreement cannot be transferred or assigned by Distributor without prior
notice to IGT and the successful completion of a background due diligence
investigation of the transferee/assignee conducted by IGT prior to the transfer
or assignment of the Agreement by Distributor. Prior notice must also be
provided to IGT of any proposed change in ownership and/or management of
Distributor and the successful completion of a background due diligence
investigation conducted by IGT of the proposed new owner and/or manager must
occur prior to the change in ownership or management. Distributor shall annually
provide IGT with a complete list of all of Distributor’s directors and officers.


- 28 -

--------------------------------------------------------------------------------


 
[logo.jpg]

25. INDEPENDENT CONTRACTORS


All parties shall act as independent contractors in the performance of this
Agreement. Nothing herein contained shall be read or construed so as to
create or give rise to any relation of partnership or joint venture. No party
shall be considered to be an agent or representative of any other party or have
any authority or power to act for or undertake any obligation on behalf of any
other party except as expressly authorized by the other party in writing. Any
such unauthorized representation or action shall be considered a breach of this
Agreement.


No franchise is intended by this Agreement and Distributor agrees that this
Agreement does not constitute a franchise under any franchise laws applicable to
the designated Territory or this Agreement.


DATED as set forth above


Octavian International Ltd EUR
       
Name:
Hans W Zeidler
       
Title:
Group Managing Director
       
Signature:
/s/ Hans W Zeidler
       
IGT-Europe B.V.
       
Name:
James P. Boje
       
Title:
Managing Director
       
Signature:
/s/ James P. Boje
 

 
- 29 -

--------------------------------------------------------------------------------


 